Exhibit 10.1



 

SEPARATION AGREEMENT & RELEASE

 

This Separation Agreement & Release (“Agreement”) is entered into, on this 29th
day of June, 2009, by and between New Peoples Bankshares, Inc. and subsidiaries
("the Company") and Kenneth D. Hart ("the Executive").

 

WHEREAS, the parties have agreed to end Executive’s employment as of the date
specified below pursuant to the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.        LAST DATE OF WORK:Executive’s last day of employment shall be November
30, 2010 and until that date the Company shall pay the Executive his current
salary in accordance with the Company’s regular payroll schedule. Executive
acknowledges and agrees that he is not entitled to any further compensation,
benefits or payments of any kind from the Company unless otherwise required
under the terms of the Company’s benefits plans. From the date of this Agreement
until the last day of employment, Executive shall perform services determined by
the Company in consultation with Executive.

 

2.         SEPARATION PAYMENT: Within ten (10) days after his termination of
employment, the Company will pay the Executive an amount equal to one month’s
salary, less applicable withholdings and deductions. Executive acknowledges and
agrees that he is not entitled to any further compensation, benefits or payments
of any kind from the Company. The Separation Payment hereunder has been
structured so as to qualify for the exemption of such payments from the terms of
Section 409A of the Internal Revenue Code, as amended.

 

3.         RELEASE:     Executive hereby irrevocably releases and forever
discharges the Company and its officers, directors, employees, shareholders,
affiliates and agents, from any and all liability, obligations, causes of action
and other claims of any kind, in tort, contract, or otherwise arising from or in
connection with Executive’s employment with the Company or termination
therefrom, including, but not limited to, any claim under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967 ("ADEA"),
the Americans with Disabilities Act, or any other federal, state or local laws
or regulations prohibiting employment discrimination, and the Employee
Retirement Income Security Act of 1964.

 

4.         NON-COMPETE:      For a period of two years from the date of this
Agreement, Executive shall not commence, engage in, or participate in, as an
employee, consultant, agent, proprietor, principal, partner, member,
majorshareholder, corporate officer, director, or otherwise, directly or
indirectly, any business which offers or provides Competitive Services, within a
50-mile radius of any office or branch location of the Company. For the purposes
of this Agreement, Competitive Services are defined as business, agricultural
and personal banking services, including without limitation, business
development for another financial service provider, all lending activities,
soliciting deposits, brokering loans, selling financial products,

 

--------------------------------------------------------------------------------

consulting for another financial services provider, acting as an agent for
another financial service provider, participating on a board of directors or
advisory board for another financial service provider, etc.

 

5.        CONFIDENTIALITY:The parties agree that the terms hereof are
confidential and neither the terms hereof nor the existence of this Agreement
shall be disclosed to any third party without the consent of the other party.

 

6.         NON-DISCLOSURE:            Executive acknowledges that during his
employment, he had access to certain confidential information and materials,
including, but not limited to, trade secrets, source code, object code, data,
formulas, processes, know-how, designs, documentation, program files, flow
charts, specifications, developments, improvements, inventions, techniques,
customer information, prospective client and customer lists, company employee
lists or other documents that identify employees by trade or wages, accounting
and other financial data, statistical data, research projects, development and
marketing plans, proposals, promotional ideas, strategies, budgets, projections,
licenses, prices, costs, new products, supplier lists, forms, originated by the
Company or disclosed to the Company by others ("Confidential Information").

 

Executive agrees to forever keep in confidence and trust all Confidential
Information, and will not, without the written consent of the Company, use, or
disclose to any person any Confidential Information or anything relating to it.
Executive agrees to immediately return to the Company all copies of any
Confidential Information or reports or other material containing Confidential
Information prepared by Executive or that came into Executive's possession or
under Executive's control by reason of Executive's employment.

 

7.         NON-DISPARAGEMENT:   Executive agrees to forever refrain from making
any disparaging remarks or other negative or derogatory statements, written or
oral, to any third party relating to the Company, or its affiliates, officers,
directors, employees and agents. The Company agrees to forever refrain from
making any disparaging remarks or other negative or derogatory statements,
written or oral, to any third party relating to the Executive. The Company will
only provide Executive’s prospective employer(s) with Executive’s dates of
employment, title and salary history.

 

8.         COSTS & ATTORNEY'S FEES:      In the event that either party breaches
this Agreement, the prevailing party shall be entitled to its costs, including
reasonable attorney's fees, from the other party, incurred as a result of such
breach.

 

9.         SUCCESSORS AND ASSIGNS:      Except as otherwise provided herein, all
of the covenants, conditions and provisions of this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

10.       GOVERNING LAW: This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without reference to the choice of law provisions
thereof.

 

2

 



 

--------------------------------------------------------------------------------

11.       SEVERABILITY:      The provisions of this Agreement are severable and
it is the intention of the parties hereto that in the event a court of competent
jurisdiction holds that any one or more provisions of this Agreement are
unenforceable, the remaining provisions of the Agreement shall be given full
force and effect as if the part or parts held invalid had not been included.

 

12.             ENTIRE AGREEMENT: This Agreement constitutes the entire
agreement and understanding of the parties hereto, and supercedes any prior
agreements, understandings, representations, and warranties concerning the
subject matter hereof, and no provision herein may be waived, changed or
modified, except in a writing signed by both parties.

 

13.       ACKNOWLEDGEMENT: Executive acknowledges the following: (a) This
Agreement waives, among other claims, any claims Executive may have under the
ADEA; (b) the Company advises that the Executive consult with an attorney prior
to signing this Agreement; (c) Executive may consider the terms of this
Agreement through June 29, 2009, and execution of this Agreement is not required
before June 29, 2009; and (d) Executive may revoke his acceptance of this
Agreement until June 29, 2009 if signed prior to this date.

 

IN WITNESS WHEREOF, the parties have affixed their hands and seals as of the
dates indicated below.

 

NEW PEOPLES BANKSHARES, INC.

AND SUBSIDIARIES

 

/s/ KENNETH D. HART    June 29, 2009

By: /s/ B. SCOTT WHITE, Chairman June 29, 2009

Kenneth D. Hart

date

B. Scott White, Chairman

date

 

 

 

3

 



 

 